Name: Commission Regulation (EEC) No 3843/89 of 21 December 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 12 . 89 Official Journal of the European Communities No L 377/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3843/89 of 21 December 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (l), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (3), as last amended by Regulation (EEC) No 3753/89 (4); Whereas Commission Regulation (EEC) No 3153/85 ( 5), as last amended by Regulation (EEC) No 3672/89 (6), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 13 to 19 December 1989 for the Italian lira and the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Italy and Portugal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'Italy* in Parts 1 , 3 , 5 , 7 and 8 of Annex I are replaced by those in Annex I hereto . 2 . The column 'Portugal' in Part 7 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto . Article 2 This Regulation shall enter into force on 25 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24 . 6 . 1985, p . 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . O OJ No L 188 , 1 . 7 . 1989, p . 1 , (4) OJ No L 369, 18 , 12 . 1989 , p . 1 . O OJ No L 310, 21 . 11 . 1985 , p. 4 . (') OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 377/2 Official Journal of the European Communities 25 . 12 . 89 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Germany SpainTabe Additionalcode Notes Nether ­ lands F1 United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal £ Bfrs/Lfrs : Dkr Lit FF ... Dr £ Irl EscDM Pta 0709 90 60 0712 90 19 1001 1010: 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1 103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 : 1 000 kg  4 310 4 310 6 271 6 271 4 310 4 310 4 094 4 094 4 094 3 931 3 931 4 310 4 310 4 094 4 094 5 225 4 924 6 034 1 939 4 176 4 009 4 176 4 176 8 122 5 643 5 503 6 249 6 249 6 249 4 396 4 176 5 732 4 176 4 176 4 396 4 176 4 176 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 Official Journal of the European Communities No L 377/325 . 12 . 89 CN code Table Additionalcode Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1 104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg  4 009 4 396 4 176 4 176 4 176 5 732 4 009 7075 4 396 4 176 4 741 4 176 4 176 4 176 5 732 6 551 4 176 4 009 7 075 5 503 4 009 4 009 4 396 4 396 4 396 4 176 4 176 4 396 4 176 4176 4 176 4 396 4 176 4 396 4 176 4 176 4 176 3 232 1 293 7 672 5 732 7 288 5 446 6 346 7 284 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 No L 377/4 Official Journal of the European Communities 25 . 12 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy Fran ce Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc~ 1 000 kg - O o O O 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7 284 6 508 6 508 6 508 6 508 6 508 6 508 6 508 6 508 9 913 8 491 6 508 6 508 6 508 8 878 6 206 6 508 1 780 3 687 1 780 3 687 1 780 3 814 1 780 3 814 8 62a 517 3 544 7 087 5 562 11 124 517 4 061 7 604 517 6 079 11 641 1 638 3 544 7624 O 7625 O 7541 OO 7542 oo 7543 oo 7547 OC) 7548 oo 7549 oo 7550 oo 7551 oo 7552 oo 7629 oo 7630 oo 7631 oo 7624 0 7691 0 7541 oo 7542 oo 25 . 12 . 89 Official Journal of the European Communities No L 377/5 Positive Negative CN code Table Additionalcode Notes Spain Denmark Italy France Greece Ireland PortugalGermany DM Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £Pu Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 1 000 kg  2309 10 33 2309 10 51 2309 10 53 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 7543 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 (9(9 (9(9 (9(9 (9(9 (1(9 (9(9 f)(') (9(9 (9(9 (9(9 (9 (9 (9(9 (9(9 (9(9 (9(9 (9(9 (S(9 (S(9 (9(9 (9(9 (9(9 (S(9 (S(9 (9 (9 (9(9 (S(9 (9(9 (9(9 (9(9 (9(9 (S(9 (9 (S(9 (S(9 (9(1 ('X') 7 087 5 562 11 124 1 638 5 182 8 725 1 638 7 200 12 762 3 232 3 544 7 087 5 562 11 124 3 232 6 776 10319 3 232 8 794 14 356 517 3 544 7 087 5 562 11 124 517 4 061 7 604 517 6079 11 641 1 638 3 544 7 087 5 562 2309 90 31 2309 90 33 2309 90 41 2309 90 43 No L 377/6 Official Journal of the European Communities 25 . 12 . 89 Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta r.sc 1 000 kg - 2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO 00 00 oo o o oo oo oo oo oo oo oo oo oo oo 00 00 11 124 1 638 5 182 8 725 1 638 7 200 12 762 3 232 3 544 7 087 5 562 11 124 3 232 6 776 10 319 3 232 8 794 14 356 (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (5) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677 / 85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 25 . 12 . 89 Official Journal of the European Communities No L 377 /7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy - France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc  100 kg live weight - (') O O 0) 2 436 2 436 2 436 2 436 2 436  100 kg net weight - 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 1000 0202 20 10 0202 20 30 o (2) 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 0202 20 50 4 629 4 629 4 629 4 629 3 703 3 703 5 555 3 703 6 334 4 117 4 117 659 659 3 294 1 029 1 029 5 147 3 294 5 147 5 147 1 029 5 147 6 334 5 147 3 703 5 287 5 287 5 287 5 287 3 167 2 120 2 120 (r o o oo o 7034 7038 02-2 02-2 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 No L 377/8 Official Journal of the European Communities 25 . 12 . 89 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; i (b) for bulls , heifers and cows, other than those intended for slaughter, of the motded Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 25 . 12 . 89 Official Journal of the European Communities No L 377/9 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts llI Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402-21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 , 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 ' 04-2 04-2 04-2 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744  100 kg  a + e 2 781 1 822 2 781 d + f d + f a + c 1 822 a + c a + c a+c a + c a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 1 822 2 781 1 822 a + c a + c d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f No L 377/ 10 Official Journal of the European Communities 25 . 12 . 89 CN code Table Additionalcode Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  a + c a + c a+c a + c a + c a + c a + c + f a + c + f a + c + f a + c + f a + c + f a + c + f 2 340 2 398 2 429 2 490 3 053 3 129 4 689 4 806 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b x coef b 3 458 3 978 2 377 3 116 1 081 1 583 3 978 3 116 1 583 3 978 5 387 1 431 2 099 3 055 25 . 12 . 89 Official Journal of the European Communities No L 377/ 11 Positive Negative Germany Spain Denmark Italy France Greece IrelandCN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Portuga EscDM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 100 kg  3 623 1 431 2 099 3 055 3 055 3 623 3 623 3 769 3 116 3 458 3 978 2 377 3 116 4 656 4 656 3 116 4 656 0406 90 13 0406 90 15 0406 90 17 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 0406 90 19 040690 21 0406 90 23 0406 90 25 4 270 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 0406 90 27 0406 90 29 3 458 No L 377/ 12 Official Journal of the European Communities 25 . 12 . 89 Positive Negative Germany Spain PortugalCN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  3 978 2 377 3 116 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-15 34-16 34-16 34-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 : 7228 7229 7230 7259 3 458 3 978 2 377 3 116 5 387 3 458 3 978 2 377 3 116 25 . 12 . 89 Official Journal of the European Communities No L 377/ 13 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ­ 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 3 458 3 978 2 377 3 116 3 458 3 978 2 377 3 116 1 081 1 583 1 081 1 583 3 978 3 116 No L 377/ 14 Official Journal of the European Communities 25 . 12 . 89 Ireland Portugal £ Irl Esc I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr 0406 90 97 0406 90 99 2309 10 15 2309 10 19 2309 10 39 2309 10 59 04-8 * 04-8 04-8 04-8 04-8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7232 7226 7228 7230 7232 7553 7554 7555 7556 7557 7558 . 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583  7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553  100 kg  1 583 3 978 3 116 1583 354 709 - 1 063 1 329 1 488 1 595 556 1 112 1 669 2 086 2 336 2 503 354 709 1 063 1 329 1 488 1 595 556 1 112 1 669 2 086 2 336 2 503 354 709 1 063 1 329 1 488 1 595 556 1 112 1 669 2 086 2 336 2 503 354 25 . 12 . 89 Official Journal of the European Communities No L 377/ 15 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland ' £ Irl Portugal Esc 2309 10 59 2309 10 70 2309 90 35 2309 90 39 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584  7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 '  100 kg  709 1 063 1 329 1 4 {hi 1 595 556 1 112 1 669 2 086 2 336 2 503 354 709 1 063 1 329 1 488 1 595 556 1 112 1 669 2 086 2 336 2 503 354 709 1 063 1 329 1 488 1 595 556 1 112 1 669 2 086 2 336 2 503 354 709 1 063 1 329 1 488 1 595 556 No L 377/ 16 Official Journal of the European Communities 25 . 12 . 89 Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Nether ­ lands FI United Kingdom £DM Pta F.sc 2309 90 39 2309 9049 2309 90 59 100 kg ­ 1 112 1 669 2 086 2 336 2 503 354 709 1 063 1 329 1 488 1 595 556 1 112 1 669 2 086 2 336 2 503 354 709 1 063 1 329 1 488 1 595 556 1 112 1 669 2 086 2 336 2 503 354 709 1 063 1 329 1 488 1 595 556 1 112 1 669 2 086 2 336 2 503 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 2309 90 70 25 . 12 . 89 Official Journal of the European Communities No L 377/ 17 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a b  % milk fat/ 100 kg product  52 57 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  24 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  28 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  2 f  % sucrose/ 100 kg product  9 Annex For certain milk products , falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. No L 377/ 18 Official Journal of the European Communities 25 . 12 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece IrelandCN code Belgium/ Luxem ­ bourg Portugal Esc Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lt FF Dr £ Irl 100 kg - 100 kg of dry matter  Table Additionalcode Notes 17-5 7334 C) 17-5 : 7335 l 17-5 7334 0 17-5 7335 17-5 7334 (')- 17-5 7335 i..I 17-5 7334 C) 17-5 7335 \ 17-6 7337 C) 17-7 7340 17-7 7340 \ 17-7 7340 17-7 7340 I 17-7 7340 I 17-10 7345 0 17-10 7346 C) 17-10 7347 (3) 17-7 7340 \ 17-11 7349 0 17-11 i 7350 o 17-11 7351 o 17-12 7353 o 17-10 7345 (3 ) 17-10 7346 C) 17-8 7347 o 21-5 7419 \ 21-6 7423 o 21-6 7424 o 21-6 7425 (3&gt; % sucrose content and 100 kg net - 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 787 787 787 787 787 787 787 787 944 944 944 944 944 944 9,44 9,44 9,44 944 9,44 9,44 9,44 9,44 9,44 9,44 9,44 944 9,44 9,44 9,44 356,42 356,42 356,42 356,42 356,42 356,42 356,42 356,42 451,44 451,44 451,44 463,17 463,17 463,17 4,514 4,514 4,514 463,17 4,514 4,514 4,514 4,514 4,514 4,514 4,514 463,17 4,514 4,514 4,514  100 kg of dry matter  °/o sucrose content and 100 kg net   100 kg of dry matter   % sucrose content and 100 kg net - 25 . 12 . 89 Official Journal of the European Communities No L 377/ 19 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3 ) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 1 00 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 377/20 Official Journal of the European Communities 25 . 12 , 89 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes PortugalGermany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc ¢ 100 kg  0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 * 17-4 * 17-4 * 17-4 * 17-4 » 17-1 * 17-2 * 17-2 7632 17-3 » 17-3 7632 18-1 * 18-1 * 18-1 * 18-1 * 18-2 * 18-1 * 18-4 * 18-4 * 18-4 * * ¢ 18-1 * 18-1 * ¢ 25 . 12 . 89 Official Journal of the European Communities No L 377/21 Positive Negative Germany Spain Greece IrelandCN code Table Additionalcode Notes Nether ­ lands F1 ¢ United Kingdom £ Belgium/ Luxem Denmark Italy France bourg \ Bfrs/Lfrs Dkr Lit FF Portugal EscDM Pta Dr £ Ir  100 kg  7632 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 1000 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 ... 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19^2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 6585 7585 6586 7586 7001 7002 7003 7004 7635 7636 7637 7642 No L 377/22 Official Journal of the European Communities 25 . 12 . 89 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr lit FF Dr £ Ir Esc 100 kg - 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 25 . 12 . 89 Official Journal of the European Communities No L 377 / 23 Portugal Esc CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark , Dkr Italy Lit France FF Greece Dr Ireland £ Irl ~  7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096  100 kg  25 . 12 . 89No L 377/24 Official Journal of the European Communities CN code Table Additionalcode ' Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 C) C) C) C) 0) C) C) C) 0) C) C) 0) (') o C) (') C) 0) (l) o o (') C)  100 kg  25 . 12 . 89 Official Journal of the European Communities No L 377/25 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7151 7152 7153 7.155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 C) C) C) (') C) O C) 0) C) C) (') C) C) C) 0) C) C) (') C) (') C) C) o C) (') C) o (') o C) C) C) (') C) C) No L 377/26 Official Journal of the European Communities 25 . 12 . 89 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland Portugal £ Irl Esc  7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 : 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 0) o C) C) (') O 0 0 o C) C) C) C) C) C) C) C) (') (') C) C) o C) C) C) 0 C) C) C)  100 kg  25 . 12 . 89 Official Journal of the European Communities No L 377/27 Positive Negative CN code Germany Spain PortugalTable Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 100 kg - 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 O C) o o o 0) o 0 C) o 0) o C) C) C) 0) o C) o o o C) (') C) C) C) (') C) IV C) (') C) (l) (') (') C) No L 377/28 Official Journal of the European Communities 25 . 12 . 89 Portugal Esc \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland l DM ¢ F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 7468 (') I I  100 kg   \ 7470 C) l l   I 7471 0) \   7472 \   7475 7476 &gt;) C) I    7500 o \   7501 7502 C) 0) I :  7503 C) \ '   7504 7505 C) C) I  -  7506 7507 C) ( l) I I   7508 o \   7509 C) \   7510 o   7511 (') \  ¢  7512 o \   7513 C) l   7515 C) \   7516 (')   7517   7520 o \   7521   \ 7560 0) _ ¢ -  7561 C) Il   7562 C) l l   7563 7564 C) I    7565 C)  '  7566 Il   \ 7567   7568 C) '  7570 C) Il   7571 |1   7572 C) l   \ 7575 o   7576 (l)   Il 7600   II 7601 Il   Il 7602 C)   II 7603 o Il   Il 7604 (') l   li 7605 0) II  25 . 12 . 89 Official Journal of the European Communities No L 377/29 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||  100 kg   li 7606 0   Il 7607 o   \ 7608   \ 7609 -  7610 o   7611   \ 7612   \ 7613 o \   7615   \ 7616 o I   \ 7617 0)] \   \ 7620 o :  l 7621 &lt; ¢)   \ 7700 o   \ 7701 o   \ 7702 o  __ l 7703 o  '  \ 7704 C) '  \ 7705 O '  \ 7706 o   l 7707   l 7708 C)   \ 7710 ,  I 7711   \ 7712   l 7715   l 7716 I   \ 7720 o   l 7721 C)  ¢  \ 7722 (0   \ 7723 (') '  7725 (')   l 7726   l 7727 (*).   \ 7728 (') '  \ 7730 o   7731 (l)   \ 7732 C) '  l 7735 o   \ 7736 o __ \ 7740 o  \ 7741 o   l 7742   7745 (1) ;  \ 7746 (l)  . No L 377/30 Official Journal of the European Communities 25 . 12 . 89 Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalUnited Kingdom £ Nether ­ lands F1DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1G0 kg  5 061 5 265 5 231 5 435 5 206 5 410 5 588 5 376 5 580 5 758 C) C) O C) (') (') C) C) C) O 0) C) (') o C) C) 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 5 570 5 774 5 336 5 540 5 718 5 506 5 710 5 888 5 700 5 904 25 . 12 . 89 Official Journal of the European Communities No L 377/31 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  7961 o  100 kg  Amounts to be deducted _ 51xx 61  52xx \ 129  5 3xx \ 206  \ 5 4xx \ 276  l 5 5xx \ 405  56xx 602  570x 922  571x 922  l 572x l 1277  \ 573x \ 1 277  574x l 1 642  575x \ 1 642  576x \ 2 007  577x 2 007  578x \ 2 372  59xx \ 61 Amounts to be deducted 61xx 44  ' 62xx \ 93  63xx \ 149  64xx \ 200  65xx \ 293  66xx \ ^ 436  670x \ 668 671x \ 668  672x \ 925   673x \ 925  674x \ 1 189  675x \ 1 189  676x I 1 453  677x \ 1 453  678x \ 1 718  69xx 44 No L 377/32 Official Journal of the European Communities 25 . 12 . 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC . NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum orthe amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 25 . 12 . 89 Official Journal of the European Communities No L 377/33 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,121 1,158 1,081 1,167 1,167 1,123 1,158 1,167 1,158 1,167 1,167 1,082   1,010 1,010 1,010 1,016 1,010 1,016 1,010 1,010 1,271 1,271 1,015 1,096 1,096 1,190 1,061 1,271 1,096 1,271 1,096 1,096 1,011  0,974 0,974 " 0,984 0,984 0,974 0,984 0,974 0,984 1,043 1,043 ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,79958 58,2471 55,2545 48,2869 Dkr 0,517748 10,7721 10,2187 8,93007 DM 0,135734 2,82404 2,67895 2,34113 FF 0,455234 9,47144 8,98483 7,85183 F1 0,152937 3,18196 3,01849 2,63785 £ Irl 0,0506670 1,05416  0,873900 £ 0,0480640  0,948622 0,829001 Lit  2 080,56 1 973,67 1 724,79 Dr 12,3019 255,949 242,799 212,182 Esc 11,7763 245,014 232,426 203,117 Pta 8,66198 180,218 170,959 149,401